Title: John Adams to Charles Sigourney, 17 February 1785
From: Adams, John
To: Sigourney, Charles


        
          Sir
          Auteuil Feb 17 1785
        
        I have received your favour of 21 Decr. and congratulate you on your arrival, My health which you are so obliging as to inquire after is so much better than it has generally been for the four last years, that I begin to hope I Shall get the better of those obstinate

Disorders with which you saw me tormented in Holland. My family, is I thank God in perfect Health
        we have no commercial Treaty with England nor do I see any Prospect of any. the Court of London declines Treating in any other place than at home—or Perhaps in America, and Probably will decline sending an Ambassador to Congress, untill that August Assembly Shall send one to them, and there are reasons which have hitherto discouraged Congress from sending; how long these reasons will continue I know not, much too long I fear for the good of either Country, I wish that too nice notions of Etiquette or the little Feelings of ill humour may not on both sides prevail over considerations of lasting Interest and Prosperity.
        The British Ministry Should know that we cannot continue to Trade, but in proportion as we are able to pay, and that by excluding our articles of Remittance, they will soon exclude our Purchasers if our Oil cannot be allowed the Honour of Enlightening London we must endeavour to procure it an opportunity of illuminating Paris, and other Cities.
        My regards to Mr Rogers and his family & / Mr Bromfeild,
        With much esteem I am sir your most / obedient. &c
      